Citation Nr: 1541271	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for limitation of extension, left knee, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for residuals, chondromalacia patella, left knee, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for a cervical spine disability, claimed as chronic strain, acute chronic cervicalgia, and spondylosis, currently rated 10 percent disabling. 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1999 to November 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claims currently on appeal were previously before the Board in March 2014 and January 2105, when they were remanded for additional development.

The Board recognizes that the RO, in an August 2015 letter, has proposed to reduce the Veteran's left knee extension rating from 40 percent to 10 percent.  Since this matter has not yet been adjudicated by the RO, and the Veteran has not yet appealed it to the Board, the Board has no jurisdiction over the issue.  The Board will proceed to adjudicate only the issue on appeal, which is entitlement to a rating higher than 40 percent.   

The Board acknowledges that its January 2015 remand asked a VA examiner to clarify whether "extension ends at 40 degrees" (which is the box that the May 2014 examiner checked on the examination report) was equivalent to "extension limited to 40 degrees" (the schedular requirement for a 40 percent disability rating).  Here, the Board notes that "ends" and "is limited to" are synonyms.  "End" is defined as "a point, line, or limitation that indicates the full extent, degree, etc. of something; limit; bounds."  The American Heritage Dictionary of Idioms <Dictionary.com http://dictionary.reference.com/browse/end>.  

As such, when using the plain meaning of the word "end," it is clear that the examiner meant that the Veteran's knee extension ended/was limited at/to 40 degrees.  

It is unclear to the Board why its January 2015 remand questioned this straightforward issue, especially in light of the fact that this linguistic hurdle has caused the RO to now try to reduce the Veteran's current left knee extension disability rating from 40 percent to 10 percent.  

Finally, the Veteran mentioned in an August 2015 communication that in her "lawyer's opinion the reduction [...] is unwarranted."  

The Veteran currently does not have a power of attorney (POA) on file.  The Board requests that the RO clarify with the Veteran if she has an attorney who will represent her from this point forward.  If so, the Veteran needs to file a POA.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability results in a limitation of extension to 40 degrees, limitation of flexion to 90 degrees, moderate subluxation or lateral instability, pain, and painful motion upon repeated movement.

2.  The Veteran's service-connected cervical spine disability results in forward flexion of 40 degrees, and her combined range of motion of the cervical spine is 265 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a left knee disability based on loss of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee residuals, chondromalacia patella, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).
3.  The criteria for a 20 percent disability rating for a left knee disability based on instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for an evaluation in excess of 10 percent for a service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying a rating under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 
38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Left Knee

The Veteran seeks a higher rating for her left knee disabilities.  She filed her claim for increased ratings in June 2010. 

The Veteran is currently receiving two separate disability ratings for her knee disability - a rating for limitation of extension, which is evaluated under Diagnostic Code 5261 (rated at 40 percent effective May 6, 2010); and a rating for residuals of chondromalacia patella, which is evaluated under Diagnostic Code 5260 as limitation of flexion (rated at 10 percent effective November 28, 2007). 

There are several Diagnostic Codes which could be applicable to a knee disability.  
Diagnostic Code 5260 addresses limitation of flexion of the knee, and the Veteran's left knee disability is rated under this Diagnostic Code.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 addresses limitation of extension of the knee.  The Veteran's left knee has also been evaluated under this Diagnostic Code.  Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that Code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  While the Veteran's knee has not received an evaluation under this Diagnostic Code, she has repeatedly asserted that her knee "pops out" and is unstable.

The Board notes that the criteria under Diagnostic Codes 5257 and 5260 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  In this case, as mentioned above, the Veteran's left knee had consistently been rated under Diagnostic Codes 5260 for limitation of flexion of the knee and 5261 for limitation of extension of the knee.   

The Veteran underwent a VA examination in June 2010.  She reported that her knee swelled, locked, buckled, and popped.  Her extension was to 10 degrees with pain, and flexion to 90 degrees with pain.  There was no diminution with repetitive testing, no DeLuca factors, and no effusion.  X-rays showed irregularity of medial femoral condyle, with no loose bodies and no effusions.    

The Veteran underwent another VA examination in May 2014.  Her left knee extension was 40 degrees, with painful motion at 40 degrees; and left knee flexion was 125 degrees, with no objective evidence of painful motion.  There was no additional loss of range of motion upon repetition.  The examiner marked that the Veteran had less movement than normal in her left knee.  No anterior, posterior, or medial-lateral instability were detected in the knee.  The examiner related that there was evidence or history of slight recurrent patellar subluxation/dislocation; that the Veteran experienced shin splints; and that she had two left knee surgeries in 2005.  The examiner noted that a March 2010 VA treatment note reported that the Veteran's knee "gave out" that morning.   

The Veteran underwent another VA examination in March 2015.  The examiner noted that the Veteran's flexion was 0 to 100 degrees, and extension 140 to 20 degrees.  The examiner reported that there was no additional functional loss after repetitive testing.  The examiner noted that there was no history of left knee instability, subluxation, or effusion, and no joint instability testing was performed.  The examiner also noted no history of shin splints.  

In a July 2015 addendum, an examiner related that the Veteran had "full extension of the left knee with a range of motion to 0 degrees."  The examiner also added that "'extension ending at 40 degrees' should NOT be interpreted to mean that extension is limited to 40 degrees."  

It is unclear from the report, but appears to the Board that the examiner actually physically examined the Veteran ("veteran assessed for knee extension in the clinic."). 

As mentioned above, the Board acknowledges that its January 2015 remand asked a VA examiner to clarify whether "extension ends at 40 degrees" (which is the box that the May 2014 examiner checked on the examination report) was equivalent to "extension limited to 40 degrees" (the schedular requirement for a 40 percent disability rating).  

As noted above, the Board notes that "ends" and "is limited to" are synonyms.  "End" is defined as "a point, line, or limitation that indicates the full extent, degree, etc. of something; limit; bounds."  The American Heritage Dictionary of Idioms <Dictionary.com http://dictionary.reference.com/browse/end>.  

As such, when using the plain meaning of the word "end," it is clear that the examiner meant that the Veteran's knee extension ended/was limited at/to 40 degrees.  

In several statements, including one dated in August 2011, the Veteran has related that she has fallen down the stairs several times due to her left knee instability, she had knee dislocations, and that she was unable to walk, run, climb, or sit for an excess of 10 minutes.  The Veteran has related that her left knee has gotten much worse since her 2002 knee injury.  She also alleged that the July 2015 VA examiner handled her roughly, extended her knee beyond its normal range, and did not report everything on the examination. 

In addition, the Veteran's VA treatment records show regular treatment for her left knee.  During a December 2010 visit, a physician noted that while the Veteran's left knee was stable at the time of the visit, she reported a feeling of knee disability.  The physician also noted that the Veteran was seen in the ER in March 2010 for a lateral subluxation of the left kneecap.  Her left knee was assessed as unstable and very lax in September 2010.    

Based on these findings, entitlement to an increased rating under any of the applicable rating codes is not demonstrated.  

First, the Veteran's limitation of extension ranged from 0 to 40 degrees during the period on appeal (40 degrees at its worst in May 2014).  At no point was the Veteran's extension of the left knee limited to 45 degrees, which would be what would warrant a 50 percent evaluation.  As such, only the already-assigned 40 percent disability rating is warranted under Diagnostic Code 5261.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Second, when it comes to the Veteran's left knee residuals of patellofemoral syndrome, the Veteran's limitation of flexion ranged from 90 degrees to 125 degrees during the period on appeal (with 140 degrees being normal knee flexion).  At no point was the Veteran's flexion of the knee limited to 30 degrees, which is what would warrant a 20 percent rating.  As such, only the already-assigned 10 percent disability rating is warranted under Diagnostic Code 5260.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Here, the Board notes that the Veteran's limitation of flexion (90 degrees at its worst) does not warrant a compensable rating under Diagnostic Code 5260.   However, based on the fact that the Veteran reported ongoing left knee pain during her VA examination and was found to have painful motion upon repeated movement, the minimum 10 percent rating assigned to the Veteran for the painful motion of the left knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint, is the correct rating here. 

Finally, the Board finds that the Veteran's left knee disability warrants a separate rating under Diagnostic Code 5257, which addresses recurrent lateral instability of the knee.  The Veteran's consistent reports of her knee "giving way" support a finding of moderate left knee instability for the entire period on appeal, in concert with a 20 percent disability rating.  The Board points out here that clinical evidence in the case has not shown any objective evidence of knee instability, and the rating is assigned on the basis of the Veteran's own reports.  There is no evidence that the Veteran's left knee recurrent subluxation or lateral instability is severe.  In fact, objective examinations were unable to detect any instability (outside of a September 2010 VA treatment note), let alone instability that could be considered "severe".  As such, the Veteran is not entitled to any more than a 20 percent disability rating under Diagnostic Code 5357 for the entire period on appeal for her left knee disability.   
 
The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the left knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the left knee disability more nearly approximates the criteria for any higher rating for any period on appeal.  In this regard, it is important for the Veteran to understand that we cannot provide the Veteran more compensation of the knee problem, overall, than we could a Veteran who has no knee at all.   

Cervical Strain

In the April 2009 rating decision on appeal, the Veteran was awarded a 10 percent initial disability rating for service-connected cervical spine disability, effective from November 28, 2007 (the day after she separated from service), under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran contends that her cervical spine disability warrants a higher rating.  She filed her claim for an increased rating in June 2010. 

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2015).  The Veteran has been diagnosed with chronic cervical muscle strain (claimed as cervicalgia and spondylosis).  The Veteran's cervical spine disability has been rated under Diagnostic Code 5237, which is used for rating disabilities of the cervical spine.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015).

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2015).  The medical treatment records on file do not show ankylosis of the cervical spine in this case, nor has the Veteran claimed that she experiences such.

The Veteran underwent a VA examination in June 2010.  The examiner noted that the Veteran experienced pain, limitations at work and with activities of daily living, and daily flare-ups.  Upon examination, the Veteran's range of motion of the cervical spine was as follows: forward flexion to 45 degrees, with pain at 45 degrees, no DeLuca factors; extension to 30 degrees, with pain at 30 degrees, no DeLuca factors; right lateral rotation to 60 degrees, with pain at 60 degrees, no DeLuca factors; left lateral rotation to 45 degrees, with pain at 45 degrees, no DeLuca factors; and right and left lateral flexion to 45 degrees, with pain at 45 degrees, no DeLuca factors.  There was no pain to palpation and no spasms, and no muscle atrophy noted.  

The Veteran underwent another VA examination in March 2015.  The examiner noted that the Veteran reported having had physical therapy and receiving injection for her neck disability.  X-rays showed loss of normal cervical lordosis and no evidence of degenerative disc disease.  Upon physical examination, the Veteran's forward flexion was to 40 degrees, extension to 45 degrees, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 50 degrees.  All range of motion exhibited pain.  There was no localized tenderness or pain on palpation.  There was no additional loss of function or range of motion after three repetitions.  No muscle atrophy or loss of strength was noted in any of the extremities, and there was no radicular pain or ankylosis.       
A higher rating for the Veteran's cervical spine disability is not warranted.  As mentioned above, an evaluation of 10 percent is granted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A higher evaluation of 20 percent is not warranted unless there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees.  The Veteran has a forward flexion of 40 degrees, and her combined range of motion of the cervical spine is 265 degrees.  

As such, nothing higher than the already-assigned schedular rating of 10 percent can be awarded.  The Veteran does not meet the 20 percent schedular disability rating criteria, as her forward flexion is not less than 30, and her combined range of motion is greater than 170 degrees. 

In considering the applicable rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 10 percent rating already assigned, per the schedular criteria enumerated in Diagnostic Code 5237.  The reports of the VA examiners explicitly noted the Veteran's limitation of all ranges of motion due to pain.

For all of the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 10 percent for her cervical disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Accordingly, the claim is denied.

Other Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher separate or combined ratings in excess of the ratings currently assigned for the Veteran's left knee and cervical spine disabilities for any time during the period on appeal.  During the entirety of the appeal period extending from June 2010, the Veteran has certainly been competent to report her symptoms, to include pain and weakness.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that she has stated that her service-connected disabilities warrant higher evaluations, the medical findings do not support her contentions.  

In this regard, ratings for both knee and cervical spine disabilities are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of her left knee or cervical spine disabilities under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which she complained, and which she has regularly reported, at the highest level allowed under the Rating Schedule for her specific disabilities.     

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period has the Veteran's left knee or cervical spine disabilities been more disabling than as reflected by the currently-assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Here, the Board notes once again that it did award the Veteran's left knee disability with an additional disability rating, which has been assigned for the Veteran's left knee instability.  The Veteran has been assigned a 20 percent rating under Diagnostic Code 5257.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the Veteran's left knee and cervical disabilities based on the limitation of range of motion and instability, and all sets of applicable criteria have been considered in this case.  The currently-assigned rating for her left knee and neck conditions practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities, and still higher evaluations may be assigned on a schedular basis.  See 38 C.F.R. § 4.1 (2015).  Thus, her disability picture is considered contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none, with the two left knee surgeries in 2005 having occurred before the period on appeal).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, she has not submitted evidence of unemployability or has claimed to be unemployable.  The question of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.  If such a problem does occur, the Veteran should let VA know as soon as possible. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)




ORDER

Entitlement to an increased rating for limitation of extension, left knee, is denied.

Entitlement to an increased rating for residuals, chondromalacia patella, left knee, is denied.

Entitlement to a 20 percent rating for left knee instability is granted. 

Entitlement to an increased rating for residuals, chronic strain, cervical spine, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


